El Juez Presidente Se. Quiñones*
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don-Francisco Ramírez Arrillaga, á nombre de Don León Emilio Chevremont y Couvertié, contra *207negativa del Registrador de la Propiedad de esta Capital á inscribir una escritura hipotecaria.
Resultando que por escritura pública otorgada en es-ta Capital, ante el Notario de la misma Don Santiago R. Palmer, en dos de noviembre de mil ochocientos no- ■ venta y nueve, Don Juan' Monclova y Martínez vendió á Doña Josefa Candia y Cintrón, una casa con su solar, que le correspondía en propiedad, situada en la calle del Hospital de esta ciudad, marcada con el número 6, cuya escritura fué inscrita en el Registro de la Pro-piedad de esta Capital.
Resultando que por otra escritura otorgada también en esta capital, en 23 de diciembre de 1904, ante el abogado y notario Don" Damián Monserrat, Doña Josefa Candia reconoció deber á Don León Emilio Clievremont, la suma de mil trescientos dollars que le liabía facilitado en calidad de préstamo, al interés de uno por ciento men-sual, hipotecándole á la seguridad del pago la misma casa' número 6, de la calle del Hospital, con su solar corres-pondiente, y que presentada una copia de esta escritura al Registrador de la Propiedad de esta ciudad, para su inscripción, inscribió el Registrador la hipoteca sobre la casa, pero la denegó sobre el solar, por los motivos que expresó en la nota que puso al pié do dicha escritura, la que, copiada á. la letra, dice así:
“ Inscrito el precedente ¡documento en cuanto á la hipoteca que contiene sobre la casa, al folio 73 del tomo 56 de esta ciudad, finca 824 triplicado, inscripción 18a., y denegada la inscripción por lo que respecta al solar por no constar inscrito á nombre de Da. Josefa Candia ni al de ninguna otra persona, y en cumplimiento de la ley sobre recurso contra las resoluciones de los Registradores, se lia extendido anotación preventiva ¡de la negativa á favor ¡del Señor Don Luis Emilio Clievremont en la citada inscripción, la cual tendrá • efecto legal durante ciento veinte días de la fecha. — San Juan, Puerto Rico, enero 11 de 1905. — El Registrador, José Benedicto.”
Resultando que. contra esta nota del Registrador ha *208interpuesto el abogado Don Francisco Ramírez Arrilla-ga, á nombre de Don .Emilio Chevremont, el Presente recurso gubernativo para que se revoque y se le ordene inscribir la hipoteca sobre el expresado solar.
Resultando que librada la carta orden al Registrador de la .Propiedad de esta ciudad para que aclarara la contradicción que aparecía entre la nota puesta al pie de la escritura hipotecaria, de no constar inscrito el solar á favor de Doña Josefa Candia, cuando ésta tenía inscrita su escritura de propiedad, que se refería á la casa con su solar, informó el Registrador que, ni en la inscripción primera de la casa de que se trata, ni en ninguna de las posteriores, se ha hecho mención del solar, no resultando, por consiguiente, inscrito éste á favor de los dueños de la casa, ni de ninguna-otra persona. Que la casi totalidad de las fincas radicadas intramuros de esta ciudad, aparecen inscritas en igual forma, ó sea la casa, sin designación del solar, y aunque el informante sabía que en esta materia, lo principal es el suelo, y la edificación lo accesorio, entendía que inscrita una casa sin hacerse distinción entre el suelo y el edificio, debía presumirse inscrito también el solar, aunque no se de-terminara expresamente que esta doctrina la sancionaba la resolución de la Sección de los Registros del Minis-terio de Ultramar de 16 de mayo de 1896, dictada pre-cisamente en un asunto de esta Isla, y en la cual se de-claró que, destruidos por un incendio dos edificios, era inscribible la venta que de los solares había hecho el que los tenía inscritos á su favor, si la inscripción se refería á las fincas lisa y llanamente, y no á un derecho superfieiano; y así que continuó entendiéndolo y practi-cándolo el informante, hasta que con motivo de la resolu-ción dictada por esta Corte Suprema, en 16 de noviem-bre de 1903, sobre la inscripción de un solar del Ayunta-miento de esta Capital, en la que se declaró que, no cons-*209tando inscrito expresamente el solar á favor de ninguna persona determinada, no era un obstáculo el artículo 20 de la Ley Hipotecaria para qúe pudiera inscribirse el solar á favor del Ayuntamiento, que acreditaba su dere-cho en la forma que exigía el artículo 36 del Regla-mento de la Ley Hipotecaria, cambió de criterio el Re-gistrador informante, viéndose desde entonces precisado á dejar reservado el derecho que puedan tener los dueños de los solares para inscribirlos á su favor, mediante la presentación de los títulos correspondientes; y á negar la inscripción del solar, cuando se incluye en la escritura de enajenación ó gravamen y no aparece en el Registro inscrito determinadamente á nombre del que no trans-fiere ó grava.
Considerando que habiendo declarado la Sección de los Registros del Ministerio de Ultramar en su resolución de 16 de mayo de 1896, que inscrito'un edificio, debe enten-derse inscrito el solar á favor del mismo dueño, cuando éste no es un mero superficiario, por la presunción lega] de que el que es dueño de lo edificado lo es también del suelo, no hay motivo alguno para, que esta doctrina, que venía sancionada por la práctica, y que ha sido expresa-mente confirmada por el centro superior de los Regis-tros de la Propiedad, no continúe aplicándose en todos los casos, siempre que la presunción legal en que se fun-da, no resulte destruida por una prueba suficiente en contrario.
Considerando que esta doctrina no se opone á la reso-lución dictada por esta Corte Suprema, en 16 de noviem-bre de 1903, sobre inscripción de un solar á favor del Ayuntamiento de esta Capital, y en la que se declaró, no precisamente que no estando inscrito expresamente el solar, no debía considerarse incluido en la inscripción de la casa, como lo resolvió la resolución de la Sección de los Registros del Ministerio de Ultramar, de que se *210lia lieclio mención, sino quo constando como constaba en aquel caso especial y concreto, que el Ayuntamiento de esta Capital era dueño del solar en cuestión, al extremo de que constaba acreditado de los documentos que obran en el expediente, que los dueños anteriores de la casa, habían venido pagando al Ayuntamiento un canon por el arrendamiento del solar hasta el año de 1893, y que dos de dichos dueños anteriores, los nombrados Bernardo Báez y Juan Casimiro León, habían constituido hipo-teca sobre la casa, á favor del Ayuntamiento, para res-ponderle del pago del alquiler del solar, por escritura de 2 de julio de 1853, ante el notario Don Mauricio Guerra Mondragón, que fue inscrita en el antiguo Re-gistro y trasladada al moderno, al folio 61 vuelto, del tomo 28 de esta Capital, finca 1349, inscripción 6a.; y que 'no habiéndose hecho constar este particular en la ins-cripción de la casa en contravención á lo dispuesto por el artículo 64 del Reglamento de la Ley Hipotecaria, se-gún el cual ‘ en toda inscripción relativa á fincas en que el suelo pertenezca á una persona y el edificio ó las plan-taciones á otra, se expresará con claridad esta circuns-tancia, ” esta omisión no podía perjudicar el derecho del Ayuntamiento, y en su consecuencia, procedía inscribirse el solar á su -favor, sin que á ello se opusiere el artículo 20 de la Ley Hipotecaria, puesto que no aparecía ins-crito expresamente á favor de ninguna persona deter-minada.
Comide mudo por tanto, que no existiendo motivo al-guno para que deje de aplicarse en el presente caso la doctrina sentada por la Sección de los Registros del Mi-nisterio de Ultramar, en su resolución de 36 de mayo de 1896, máxime cuando, teniendo inscrita á su favor Da. Josefa Oaudia Cintrón la escritura de coínpra-venta de la casa número 6 de la calle del Hospital, de esta ciudad, que incluye el solar en que está edificada, debe conside-*211rarse éste comprendido en la inscripción de la casa, y P°r consiguiente, no existe motivo para que deje de ins-cribirse sobre él la escritura hipotecaria de que se trata.
Vistas las disposiciones legales citadas en la presente resolución.
Se revoca la nota denegatoria puesta por el Registra-dor de la Propiedad de esta Capital al pie de la escri-tura hipotecaria á que se refiere el presente recufso, y-se declara que dicha escritura es también inscribible so-bre el solar de la casa hipotecada por la escritura de 23 de diciembre de 1904, á favor de Don León Emilio ohmiemont y Convertid j y devuélvanse los documentos presentados al Registrador de la Propiedad de esta Capital, con copia de esta resolución, para su conocimiento T efectos que procedan, con arreglo á derecho.

Revocada.

Jueces concurrentes: Sres. Hernández, Piqueras y MacLeary.
El Juez Asociado Sr. Wolf, no intervino en la reso-lución de este caso.